DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 3-6 in the reply filed on 07/23/2021 is acknowledged.  The traversal is on the ground(s) that all of the claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because the product as claimed can be made by a materially different process such as a method that does not require the particulars of a lens surface shape determination step of determining a shape including a slope of the eyeball-side optical surface locally at each point corresponding to an arbitrary point of the plurality of rays such that the rays constituting the prism ray group are parallel to the rays of the target ray group passing through a same position, therefore, the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozu et al. (US 2012/0008089; already of record).
Regarding claims 3 and 6, Kozu discloses, a method for designing a spectacle lens including a prism prescription (Figs. 1-7), 
when assuming that a lens to which a prism corresponding to the prescription prism is added is a prism prescription lens (see S1-S5), 
a lens which has a same prescription value other than the prism prescription and to which the prism is not added is a reference lens (Para. 0093 and see S2), 
rays emitted from a plurality of object points are incident on an object-side optical surface of the reference lens and a plurality of rays directed toward an eyeball rotation point among rays emitted from an eyeball-side optical surface of the reference lens constitutes a target ray group (see S1-S6), and 
the rays emitted from the plurality of object points are incident on the object-side optical surface of the prism prescription lens and a plurality of rays directed toward the eyeball rotation point among rays emitted from the eyeball-side optical surface of the prism prescription lens constitutes a prism ray group (see S1-S6), 

Regarding claim 4, Kozu discloses, the lens surface shape determination step comprises: a prism ray group vector storage step of storing an incident ray vector obtained by causing a ray to enter the prism prescription lens among the prism ray group and an outgoing ray vector emitted from the prism prescription lens (Para. 0078-0082 and see 120, 170); a target ray group vector storage step of storing an incident ray vector obtained by causing a ray to enter the reference lens among the target ray group and an outgoing ray vector emitted from the reference lens (Para. 0078-0082 and see 120, 170); a prism ray group storage step of storing the prism ray group (Para. 0078-0082 and see 120, 170); a target ray group storage step of storing the target ray group (Para. 0078-0082 and see 120, 170); an uncorrected prismatic effect calculation step of calculating a prismatic effect of the prism prescription lens before correction using the incident ray vector and the outgoing ray vector stored in the prism ray group vector storage step (Para. 0078-0082 and see 120, 170); an ideal prismatic effect calculation step of calculating a prismatic effect to obtain an ideal outgoing ray with which a direction of the outgoing ray vector emitted from the reference lens and a direction of the outgoing ray vector emitted from the prism prescription lens become identical at an arbitrary point, from the prism ray group stored in the prism ray group vector storage step and the target ray group stored in the target rays group storage step (Para. 0078-0082 and see 120, 170); a correction prism amount calculation step of calculating a prism amount to correct the object-side optical surface based on a difference between the prismatic effect obtained in the uncorrected prismatic effect calculation step and the prismatic effect obtained in the ideal prismatic effect calculation step (Para. 0078-0082 and see 120, 170); and a correction step of correcting the eyeball-side optical surface based on a correction prism amount obtained in the correction prism amount calculation step (Para. 0078-0082 and see 120, 170).
Regarding claim 5, Kozu discloses, the prism prescription lens vector storage step, the uncorrected prismatic effect calculation step, and the correction prism amount calculation step are performed after the correction step, it is determined whether the difference between the prismatic effects is equal to or smaller than a target value or a predetermined number of corrections have been performed, and the correction step is ended if the difference between the prismatic effects is equal to or smaller than the target value or the predetermined number of corrections have been performed (Para. 0078-0082 and see 120, 170).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            10/23/2021